Name: Commission Regulation (EC) No 1901/2000 of 7 September 2000 laying down certain provisions for the implementation of Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States
 Type: Regulation
 Subject Matter: economic geography;  economic analysis;  trade
 Date Published: nan

 Avis juridique important|32000R1901Commission Regulation (EC) No 1901/2000 of 7 September 2000 laying down certain provisions for the implementation of Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States Official Journal L 228 , 08/09/2000 P. 0028 - 0049Commission Regulation (EC) No 1901/2000of 7 September 2000laying down certain provisions for the implementation of Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3330/91 of 7 November 1991 on the statistics relating to the trading of goods between Member States(1), as last amended by European Parliament and Council Regulation (EC) No 1624/2000(2), and in particular Article 30 thereof,Whereas:(1) Commission Regulation (EEC) No 3046/92(3) laying down provisions implementing and amending Regulation (EEC) No 3330/91, as last amended by Regulation (EC) No 2535/98(4), has been substantially amended on several occasions.(2) Commission Regulations (EEC) No 2256/92(5), (EC) No 1125/94(6) and (EC) No 2820/94(7) lay down additional provisions for the implementation of Regulation (EEC) No 3330/91, concerning in particular statistical thresholds, deadlines for forwarding results, and threshold values for individual transactions in the context of statistics relating to trade between Member States.(3) When further amendments are made to Regulation (EEC) No 3046/92, the relevant regulations should be drawn up in such a way which lightens the burden on enterprises and administrations affected by these regulations.(4) With a view to establishing the statistics relating to the trading of goods between Member States, the field of application of the Intrastat system should be precisely defined in relation to both the goods to be included and those to be excluded.(5) The date from which the intra-Community operator is in practice to comply with his obligations to supply information must be determined and the extent of the obligations of the third party to whom the party responsible for providing the information may transfer that task should be defined.(6) Certain rules to be complied with by the departments concerned must be specified in detail in particular to allow efficient management of the registers of intra-Community operators.(7) A key element of the Intrastat system consists in the use of value added tax information on intra-Community transactions. In order to ensure that the exhaustiveness of the statistics can be checked, it is appropriate to specify in a restrictive manner the information which may be passed between the administrative authorities in the Member States responsible for the application of laws on value added tax and those responsible for the establishment of statistics relating to the trading of goods between Member States.(8) The burden on intra-Community operators must be lightened as much as possible, either by exempting them from statistical obligations or by simplifying procedures. This lightening of the burden must be limited only by the demands of statistics of a satisfactory quality, which must consequently be defined. All the Member States must have the instruments needed to ensure quality, while taking into account their own economic and commercial structure.(9) There is a need to specify the way in which the thresholds applying to certain data will be calculated. For the statistical procedure, this information needs to be distinguished from the procedure used for the statistical and tax declarations.(10) Despite the existence of statistical thresholds, there remain parties responsible for providing information effecting a large number of low-value transactions who are obliged to communicate these in the greatest detail, an obligation which represents a burden out of all proportion to the usefulness of the information thus obtained. It is necessary to reduce the burden.(11) A list should be drawn up of the goods to be excluded from the statistical returns relating to the trading of goods.(12) The data to be reported and the arrangements for reporting such data should be defined in more detail.(13) Of the units of quantity, net mass, in kilograms, is the main indicator and should in principle be mentioned for every type of goods. However, for certain products, it is not the most appropriate unit of measurement. The party responsible for providing information should therefore be exempted from indicating net mass in such cases.(14) Specific movements of goods may account for a substantial share of the statistics on the trading of goods between Member States. The absence of harmonised provisions at Community level is prejudicial to the comparability of statistics between Member States. Wherever possible, harmonisation of statistical legislation in the field of specific movements should be improved by complying with the relevant international recommendations.(15) In order to ensure that Community statistics on trade between the Member States are compiled regularly and within a reasonable time, the Member States must forward their results according to a common timetable. A distinction must be made between overall results and detailed results in order to ensure optimum satisfaction of user needs and take account of data collection and processing requirements.(16) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the statistics relating to the trading of goods between Member States,HAS ADOPTED THIS REGULATION:TITLE IGENERAL PROVISIONSCHAPTER 1GENERAL CONSIDERATIONSArticle 1With a view to establishing the statistics relating to the trading of goods between Member States, the Community and its Member States shall apply Regulation (EEC) No 3330/91, hereinafter referred to as "the Basic Regulation", in accordance with the rules laid down in this Regulation.Article 2The Intrastat system shall apply also to the products referred to in Article 3(1) of Council Directive 92/12/EEC(8) regardless of the form and content of the document accompanying them, when they move between the territories of the Member States.Article 31. The Intrastat system shall not apply:(a) to goods placed or obtained under the inward processing customs procedure (suspension system) or the procedure of processing under customs control;(b) to goods circulating between parts of the statistical territory of the Community, at least one of which is not part of the territory of the Community pursuant to Council Directive 77/388/EEC(9).However, without prejudice to customs regulations, provisions of this Regulation shall apply to these goods except Articles 2, 4, 5, 8 to 20, 24(1), (2) (except indent 3), (3) and (4), and 28, 29, 30 and 47.2. The Member States shall be responsible for collecting data on the goods referred to in paragraph 1 on the basis of the customs procedures applicable to such goods.3. If the statistical copy of the Single Administrative Document containing the data listed in Article 23(1) and (2) of the Basic Regulation is not available, the customs departments shall send the relevant statistical departments a periodic list of those same data by type of goods at least once a month, in accordance with the arrangements agreed upon by the said departments.CHAPTER 2INFORMATION PROVIDERS AND REGISTERSArticle 41. Any natural or legal person carrying out an intra-Community operation for the first time, whether the goods are arriving or being dispatched, shall become responsible for providing the required information within the meaning of Article 20(5) of the Basic Regulation.2. The party referred to in paragraph 1 shall provide the data on his intra-Community operations via the periodic declarations referred to in Article 13 of the Basic Regulation as from the month during which the assimilation threshold is exceeded, in accordance with the provisions relating to the threshold which become applicable to him.3. When the VAT registration number of a party responsible for providing the information is amended as a result of a change of ownership, name, address, legal status or similar change which does not affect his intra-Community operations to a significant extent, the rule defined in paragraph 1 need not be applied to the party in question at the time of the change. It shall remain subject to the statistical obligations to which it was subject before the change.Article 51. The third party referred to in Article 9(1) of the Basic Regulation is hereinafter referred to as "the declaring third party".2. The declaring third party shall provide the competent national departments with the following information:(a) in accordance with Article 6(1), the information necessary:- to identify himself,- to identify each of the parties responsible for providing the information who have transferred this task to him;(b) for each of the parties responsible for providing information, the data required by the Basic Regulation and in implementation thereof.Article 61. The information necessary to identify an intra-Community operator within the meaning of Article 10 of the Basic Regulation shall be the following:- full name of the person or firm,- full address including post code,- under the circumstances laid down in Article 10(6) of the Basic Regulation, the VAT registration number.However, the statistical departments referred to in Article 10(1) of the Basic Regulation may dispense with one or more of the abovementioned items of information or, under circumstances to be determined by them, exempt the intra-Community operators from providing them.In the Member States referred to in Article 10(3) of the Basic Regulation, the information which serves to identify an intra-Community operator shall be supplied to the abovementioned statistical departments by the tax authorities referred to in the said Article as and when it becomes available to the latter, unless there is an agreement to the contrary between the departments concerned.2. The minimum list of data to be recorded in the register of intra-Community operators, within the meaning of Article 10 of the Basic Regulation, shall contain, for each intra-Community operator, the following:(a) the year and month of entry in the register;(b) the information necessary to identify the operator as laid down in paragraph 1;(c) where applicable, whether the operator is a party responsible for providing information or a declaring third party, upon either consignment or receipt;(d) in the case of a party responsible for providing information, the total value of his intra-Community operations, by month and by flow, together with the value referred to in Article 11(3) of the Basic Regulation. However, this information need not be recorded if the checking of the information recorded as statistics using the information referred to in Article 11(3) of the Basic Regulation and the functioning of the statistical thresholds referred to in Article 28 of the said Regulation are organised separately from the management of the register of intra-Community operators.The competent national departments may record other data in the register in accordance with their requirements.Article 7With a view to implementing Article 10(6) of the Basic Regulation, the case where responsibility for the information, for given operations, lies not with the operator as a legal entity per se but with a constituent part of this entity, such as a branch office, a kind of activity unit or local unit, may be considered a justified exception.Article 81. In the lists referred to in Article 11(1) of the Basic Regulation, the tax authorities responsible shall mention intra-Community operators who, as a result of a scission, merger or cessation of activity during the period under review, will no longer appear on the said lists.2. The provision of information of a fiscal nature referred to in Article 11(4) of the Basic Regulation by a Member State's administrative authorities responsible for the application of laws on value added tax to the departments in that Member State responsible for compiling statistics relating to the trading of goods between Member States is limited to information which those liable to account for VAT are required to provide in accordance with Article 22 of Directive 77/388/EEC.Article 91. The party responsible for providing information shall transmit the data required under the Basic Regulation and in implementation thereof:(a) in accordance with the Community provision in force;(b) direct to the competent national departments or via the collection offices which the Member States have set up for this or for other statistical or administrative purposes;(c) for a given reference period, at his discretion:- either by means of a single declaration, within a time limit which the competent national departments shall lay down in their instructions to the parties responsible for providing information,- or by means of several part-declarations. In this case, the competent national departments may require agreement to be reached with them on the frequency of transmission and deadlines, but the last part-declaration must be transmitted within the time limit laid down under the first indent above.2. By way of derogation from paragraph 1, a party responsible for providing information who benefits from exemption by virtue of application of the assimilation threshold provided for in Article 28(4) of the Basic Regulation must, when transmitting the information, conform only to the regulations of the tax authorities responsible.3. Pursuant to Article 34 of the Basic Regulation, the provisions of this Article relating to the periodicity of the declaration shall not prevent the conclusion of an agreement providing for the supply of data in real time, when the data are transmitted electronically.4. By way of derogation to paragraph 1 above, in those Member States where the periodic statistical declaration is the same as the periodic tax declaration, the provisions relating to the transmission of the statistical declaration shall be drawn up in line with Community or national tax regulations.CHAPTER 3STATISTICAL THRESHOLDS AND EXEMPTIONSSection 1Overall functioning of thresholdsArticle 10The Member States shall set annually the assimilation and simplification thresholds referred to in Article 28 of the Basic Regulation. They shall ensure when setting these thresholds that, first, they meet the quality requirements laid down in this chapter and, secondly, they exploit to the full the ensuing opportunities to relieve the burden on intra-Community operators.Article 11For the purposes of this section:(a) "error" means the discrepancy between the results obtained with and without application of the thresholds referred to in Article 10. When a correction procedure is applied to the results obtained following application of the thresholds, the error is calculated in relation to the corrected results;(b) "total value" means, for the purposes of threshold adjustment, the value of either of the outgoing goods or of the incoming goods accounted for by intra-Community operators over a 12-month period, other than those who are exempt under Article 5 of the Basic Regulation;(c) "coverage" means, in relation to a given total value, the proportionate value of the outgoing goods or of the incoming goods accounted for by the intra-Community operators who lie above the assimilation threshold.Article 121. The assimilation thresholds set by the Member States shall meet the following quality requirements:(a) Results by goods categoryEach Member State shall ensure that the error in annual values does not exceed 5 % for 90 % of the eight-digit sub-headings of the Combined Nomenclature which represent 0,005 % or more of the total value of its outgoing or incoming goods.However, each Member State may raise this quality requirement up to the point that the error in annual values does not exceed 5 % for 90 % of the eight-digit sub-headings of the Combined Nomenclature which represent 0,001 % or more of the total value of its outgoing or incoming goods.(b) Results by partner countryEach Member State shall ensure that the error in the annual values of its results by partner country, excluding countries which represent less than 3 % of the total value of its outgoing or incoming goods, does not exceed 1 %.2. When a Member State's share of the total value of outgoing or incoming goods in the Community is less than 3 %, that Member State may depart from the quality requirements laid down in the first subparagraph of paragraph 1(a). In such cases, the 90 % and 0,005 % shares shall be replaced by 70 % and 0,01 % respectively.3. To meet the quality requirements set out in paragraphs 1 and 2, the Member States shall base the calculation of their thresholds on the results of trade with the other Member States for 12-month periods prior to the introduction of the thresholds.For Member States unable to make this calculation because figures are incomplete, the assimilation thresholds shall be fixed at a level not lower than the lowest, nor higher than the highest, thresholds set by the other Member States. However, this provision shall not be binding for Member States which are exempt under paragraph 2.4. If, for certain groups of goods, the application of the thresholds calculated in accordance with the provisions of this Article yields results which, mutatis mutandis, fail to meet the quality requirements set out in paragraphs 1 and 2, and if the thresholds cannot be lowered without reducing the relief which Article 10 guarantees to intra-Community operators, appropriate measures may be taken, at the initiative of the Commission or the request of a Member State, in accordance with the procedure laid down in Article 30 of the Basic Regulation.Article 131. For the introduction of the simplification thresholds, the Member States may set these:- at levels above EUR 100000 pursuant to the first subparagraph of Article 28(9) of the Basic Regulation, provided that they ensure that at least 95 % of the total value of their outgoing or incoming goods is covered by periodic declarations containing all the information required under Article 23 of the Basic Regulation,- where they are exempt under Article 12(2), at levels below EUR 100000 pursuant to the second subparagraph of Article 28(9) of the Basic Regulation, to the extent necessary to ensure that at least 95 % of the total value of their outgoing or incoming goods is covered by periodic declarations containing all the information required under Article 23 of the Basic Regulation.2. The party responsible for providing information according to the simplified rules of Article 28(5) of the Basic Regulation, shall report in the declaration a maximum of ten of the finest relevant subheadings of the Combined Nomenclature that are the most important in terms of value for the period covered by the declaration. For the residual products, the code 9950 00 00 shall be used.Article 141. For the adjustment of the assimilation thresholds, the quality requirements specified in Article 12 shall be regarded as met if the coverage is maintained at the level obtained when the thresholds were introduced.2. The condition laid down in paragraph 1 shall be met if Member States:(a) calculate their thresholds for the year following the current year on the basis of the latest available results for their trade with the other Member States over a 12-month period, and(b) set their thresholds at a level which allows the same coverage for the period thus defined as for the period used as a basis for calculating their thresholds for the current year.Member States shall notify the Commission if they use a different method, to meet this condition.3. Member States may lower their coverage provided that the quality requirements laid down in Article 12 continue to be met.4. Member States shall calculate adjustments to their assimilation thresholds each year. The thresholds shall be adjusted if the adjustment involves a change of at least 10 % in the threshold values for the current year.Article 151. For the adjustment of the simplification thresholds, the Member States who set these:- at levels higher than the values laid down in by Article 28(8) of the Basic Regulation, shall ensure that the condition laid down in the first indent of Article 13(1) of this Regulation is met,- at levels below these values, since they are exempt pursuant to Article 12(2) above, shall ensure that they comply with the limit laid down in the second indent of Article 13 of this Regulation.2. To ensure that the condition referred to in the first indent of Article 13(1) is met or that the limit referred to in the second indent of Article 13(1) is complied with, it shall be sufficient for Member States to calculate the adjustment of the simplification thresholds using the method laid down in Article 14(2) for adjusting the assimilation thresholds. Member States shall notify the Commission if they use a different method.Article 16The information relating to the adjustment of assimilation and simplification thresholds shall be published not later than 31 October of the preceding year.Article 171. Parties responsible for providing information shall be freed from their obligations to the extent allowed by application of the assimilation and simplification thresholds set for a given year, provided they have not exceeded these thresholds during the previous year.2. For each statistical threshold, the provisions adopted shall apply for the whole year.However, if the value of the intra-Community transactions carried out by a party responsible for providing information at some time during the year exceeds the threshold applicable to him, he shall provide information on his intra-Community transactions from the month in which this threshold was exceeded in accordance with the provisions applying to the threshold which becomes applicable. If this provision involves the transmission of the periodic declarations referred to in Article 13 of the Basic Regulation, the Member States shall lay down the time limit for transmitting these declarations in accordance with their particular administrative arrangements.Article 18The Member States shall communicate to the Commission the information regarding the thresholds they have calculated at least two weeks before publication. At the Commission's request, they shall also communicate the information required for assessing these thresholds, both for the period on which their calculation is based and for a given calendar year.Section 2Specific thresholds and exemptionsArticle 19For the implementation of Article 24(3) of this Regulation and Article 23(3) of the Basic Regulation, Member States shall set separate thresholds for arrivals and dispatches at such values that at least 95 % of information providers are exempted from the requirement to provide the "statistical value", "delivery terms", "mode of transport" and "statistical procedure" data.As far as the "statistical value" is concerned, the Member States shall ensure that at least 70 % of the total value of their dispatches or arrivals is covered. The limit of 95 % of information providers may be lowered to 90 % if the coverage rate of 70 % of the total value of their dispatches or arrivals is not reached.The Member States shall calculate these limits from the last available results for their trade with the other Member States over a 12-month period.The information relating to the introduction of these thresholds shall be published not later than 31 October 2000.Member States may adjust their thresholds every calendar year provided that the quality requirement laid down in this Article continue to be met. The Member States concerned shall publish the information relating to the adjustment of the thresholds not later than 31 October of the preceding year.Article 201. A threshold value for individual transactions may be applied under conditions defined in paragraphs 2 and 3. Without prejudice to paragraph 2, this threshold shall give the parties responsible for providing information the option of entering all transactions whose value is below this threshold under a global heading of the Combined Nomenclature, in which case the application of Article 23 of the Basic Regulation shall be limited to the provision of the following data:- in the case of arrivals, the Member State of dispatch,- in the case of dispatches, the Member State of consignment,- the value of the goods.The global heading referred to in paragraph 1 shall be identified by CN code 9950 00 00.For the purposes of this Article, "transaction" means any operation described under Article 25(1)(a) of this Regulation.The threshold for each transaction shall be EUR 100.2. In the context of this Article, Member States may refuse or limit application of the option provided for in paragraph 1 if they consider that the aim of maintaining a satisfactory quality of statistical information overrides the desirability of reducing the reporting burden.3. Member States may require parties responsible for providing information to ask the national department responsible for compiling statistics on the trading of goods between Member States, in advance, to be allowed to make use of the option referred to in paragraph 1.4. When requested to do so by the Commission, Member States shall transmit such information as is necessary for monitoring the application of this Regulation.Article 21Data relating to the goods listed in Annex I shall be excluded from compilation and, consequently, pursuant to Article 25(4) of the Basic Regulation, from collection.CHAPTER 4STATISTICAL DATAArticle 22In the medium for the information, the Member States whose statistical territory is described in the nomenclature of countries adopted each year pursuant to Article 9(1) of Council Regulation (EC) No 1172/95(10) shall be designated by the following codes:>TABLE>Article 23When the quantity of goods to be mentioned on the data medium is determined:(a) "net mass" means the actual mass of the good excluding all packaging. It shall be given in kilograms. However, the specification of net mass for the subheadings of the combined nomenclature set out in Annex II shall be optional for the parties responsible for providing information. In order to inform the party reponsible for providing the information about possible updates of the annex, resulting from the annual changes in the Combined Nomenclature, an explanatory note will be published in the Official Journal of the European Communities (C series);(b) "supplementary units" means the units measuring quantity, other than the units measuring mass expressed in kilograms. They must be mentioned in accordance with the information set out in the current version of the Combined Nomenclature, opposite the subheadings concerned, the list of which is published in Part I "Preliminary provisions" of the said nomenclature.Article 241. The value of the goods referred to in Article 23(1)(d) of the Basic Regulation shall be reported in the statistical information medium on the conditions defined in paragraphs 2 and 3.2. The value of the goods to be reported in the "invoiced amount" field in the statistical information medium shall be the taxable amount to be determined for taxation purposes in accordance with Directive 77/388/EEC. For products subject to excise duties, however, the amount of these duties should be excluded from the value of the goods.Whenever the taxable amount does not have to be declared for taxation purposes, the value of the goods to be reported shall correspond to the invoice value, excluding VAT, or, failing this, to an amount which would have been invoiced in the event of any sale or purchase.In the case of work under contract, the value of the goods to be reported, with a view to and following such operations, shall be the total amount to be invoiced in the event of any sale or purchase.3. The statistical value of the goods, as defined in paragraph S, shall also be reported in the field provided to this end in the statistical information medium by information providers whose annual arrivals or dispatches exceed the limits set by each Member State, in accordance with Article 19.4. By way of derogation to paragraph 3, the Member States may exempt information providers from reporting the statistical value of goods.In this case, the Member States concerned shall calculate the statistical value of goods, as defined in paragraph 5, by kinds of goods.5. The statistical value shall be based on the goods reported by the information providers pursuant to paragraph 2. It shall include only incidental expenses, such as transport and insurance costs, referring to the part of the route which:- for dispatches, is within the statistical territory of the Member State of dispatch,- for arrivals, is outside the statistical territory of the Member State of arrival.6. The value of the goods defined in the preceding paragraphs shall be expressed in the national currency, whereupon the exchange rate to be applied shall be:- that applicable for determining the taxable amount for taxation purposes, when this is established,- otherwise, the official rate of exchange at the time of completing the declaration or that applicable to calculating the value for customs purposes, in the absence of any special provisions decided by the Member States.7. In accordance with Article 26 of the Basic Regulation, the value of the goods given in the results to be transmitted to the Commission shall be the statistical value defined in paragraph 5.8. At the Commission's request, the Member States shall provide it with the information enabling it to assess the application of paragraph 3.Article 251. For the purposes of this Chapter,(a) "transaction" shall mean any operation, whether commercial or not, which leads to a movement of goods covered by statistics on the trading of goods between Member States;(b) "nature of the transaction" means all those characteristics which distinguish one transaction from another.2. A distinction shall be made between transactions which differ in nature, in accordance with the list in Annex III.The nature of the transaction shall be specified, on the information medium, by the code number corresponding to the appropriate category of column A in the abovementioned list.3. Within the limits of the list referred to in paragraph 2, the Member States may prescribe the collection of data on the nature of the transaction up to the level which they use for the collection of data on trade third countries, regardless of whether they collect them in this connection as data on the nature of the transaction or as data on customs procedures.Article 261. "Country of origin" shall mean the country where the goods originate.Goods which are entirely obtained in a country originate in that country.An item in the production of which two or more countries are involved originates in the country where the last significant processing or working, economically justified and carried out in an enterprise equipped for this purpose and leading to the manufacture of a new product or representing an important stage of manufacture, takes place.2. The country of origin is designated by the code assigned it in the current version of the nomenclature of countries discussed in Article 9 of Regulation (EC) No 1172/95, as last amended by Council Regulation (EC) No 374/98(11).Article 271. "Region of origin" shall mean the region of the Member State of dispatch where the foods were produced or were erected, assembled, processed, repaired or maintained. Failing this, the region of origin shall be replaced either by the region where the commercial process took place or by the region where the goods were dispatched.2. "Region of destination" shall mean the region of the Member States of arrival where the goods are to be consumed or erected, assembled, processed, repaired or maintained. Failing this, the region of destination shall be replaced either by the region where the commercial process is to take place or by the region to which the goods are to be dispatched.3. Each Member State exercising the option provided for in Article 23(2)(b) of the Basic Regulation shall draw up a list of its regions and determine the code, which shall have a maximum of two characters, by which those regions shall be indicated on the information medium.Article 281. For the purposes of this Regulation, "delivery terms" shall mean those provisions of the sales contract which lay down the obligations of the seller and the buyer respectively, in accordance with the Incoterms of the International Chamber of Commerce listed in Annex IV.2. Within the limits set in Article 19 and those of the list referred to in paragraph 1, Member States may prescribe that data on delivery terms be collected on the information medium and shall give details of how they are to be mentioned.Article 291. "Presumed mode of transport" shall indicate, upon dispatch, the mode of transport determined by the active means of transport by which the goods are presumed to be going to leave the statistical territory of the Member State of dispatch and, upon arrival, the mode of transport determined by the active means of transport by which the goods are presumed to have entered the statistical territory of the Member State of arrival.2. Within the limits set in Article 19, the modes of transport to be mentioned on the information medium are as follows:>TABLE>The mode of transport shall be designated on the said medium by the corresponding code number.Article 301. "Statistical procedure" shall mean the category of dispatch or arrival which is not adequately referred to in column A or column B of the list of transactions in Annex III.2. Within the limits set in Article 19, Member States may prescribe that data on statistical procedures be collected on the information medium and shall give details of how they are to be reported.TITLE IISPECIAL PROVISIONSCHAPTER 1DEFINITION OF SPECIFIC MOVEMENT AND GENERAL CONSIDERATIONSArticle 311. The "specific movements of goods" referred to in Article 33 of the Basic Regulation have specific features which have some significance for the interpretation of the information and stem, either from the movement as such, from the nature of the goods, from the transaction which results in the movement of the goods or from the information provider.2. Specific movements of goods are as follows:(a) industrial plants;(b) vessels and aircraft, as defined in Chapter 3;(c) sea products;(d) ships' and aircraft's stores and supplies;(e) staggered consignments;(f) military goods;(g) offshore installations;(h) spacecraft and spacecraft launchers;(i) motor vehicle and aircraft parts;(j) waste products.3. Subject to contrary provision in this Regulation or in the absence of provisions laid down in accordance with Article 30 of the Basic Regulation, specific movements shall be mentioned according to the relevant national provisions.4. Without prejudice to Article 13 of the Basic Regulation, the Member States shall adopt the appropriate provisions in order to apply this Title and may use, if necessary, statistical sources other than those laid down by Commission Regulation (EEC) No 3590/92(12).CHAPTER 2INDUSTRIAL PLANTSArticle 321. "Complete industrial plant" means a combination of machines, apparatus, appliances, equipment, instruments and materials, hereinafter referred to as "component parts", which fall under various headings of the Harmonised System classification and which are designed to function together as a large-scale unit to produce goods or provide services.All other goods which are used in constructing a complete industrial plant may be treated as component parts thereof, provided they are not excluded from the statistical compilation by virtue of the Basic Regulation.2. A simplified declaration procedure may be used for recording arrivals or dispatches of complete industrial plants. Those responsible for supplying the statistical information shall be authorised, at their request, to use such simplified procedure in accordance with the conditions laid down in this section.3. The simplified procedure may be applied only to complete industrial plants, the total statistical value of each of which exceeds EUR 1,5 million, unless they are complete industrial plants for re-use.The total value of an industrial plant is calculated by adding the respective statistical values of its component parts and the respective statistical values of the goods referred to in the second subparagraph of paragraph 1. The value to be taken into account is the invoice value of the good or, if this is not available, the amount which would be invoiced in the event of a sale or purchase.Article 331. For the purposes of this chapter, component parts falling within a given chapter shall be classified under the relevant complete industrial plant subheading of Chapter 98 unless the competent department referred to in Article 35 requires the goods to be classified, in Chapter 98, under the relevant complete industrial plant subheadings of the Harmonised System classification headings, or requires the provisions of paragraph 2 to be applied.However, the simplified procedure shall not prevent the competent department from classifying certain component parts under the relevant Combined Nomenclature subheadings within the meaning of Article 1(2)(b) of Council Regulation (EEC) No 2658/87(13).2. Where the competent department referred to in paragraph 1 considers the value of the items of complete industrial plants to be too low to justify recording them under the complete industrial plant subheadings of the relevant chapters, specific complete industrial plant subheadings, as provided for in the Combined Nomenclature, shall apply.Article 34In accordance with the Combined Nomenclature, the code numbers for complete industrial plant subheadings shall be composed in conformity with the following rules.1. The code shall comprise eight digits.2. The first two digits shall be 9 and 8 respectively.3. The third digit, which shall serve to identify complete industrial plant, shall be 8.4. The fourth digit shall vary from 0 to 9 according to the main economic activity carried out by the complete industrial plant and in accordance with the classification given:>TABLE>5. The fifth and sixth digits shall correspond to the number of the chapter of the Combined Nomenclature to which the complete industrial plant subheading relates. However, for the purposes of Article 33(2), these fifth and sixth digits shall be 9.6. For complete industrial plant subheadings which are situated:- at Combined Nomenclature chapter level, the seventh and eighth digits shall be 0,- at Harmonised System heading level, the seventh and eighth digits shall correspond to the third and fourth digits of that heading.7. The competent department referred to in Article 33(2) shall prescribe the designation and the Combined Nomenclature code number to be used in the statistical information medium to identify the component parts of a complete industrial plant.Article 351. Those responsible for supplying statistical information may not use the simplified declaration procedure without the prior authorisation of the department responsible for compiling statistics on trade between Member States in accordance with the detailed rules which each Member State shall lay down within the framework of this chapter.2. In the case of a complete industrial plant whose component parts are traded by several Member States, authorisation to use the simplified declaration procedure shall be given by each Member State for the flows which concern it.CHAPTER 3VESSELS AND AIRCRAFTArticle 36For the purposes of this chapter,(a) "vessels" means the vessels used for sea transport, referred to in Additional Notes 1 and 2 of Chapter 89 of the Combined Nomenclature, and warships;(b) "aircraft" means aeroplanes falling within CN code 8802 for civilian use, provided they are used by an airline, or for military use;(c) "ownership of a vessel or an aircraft" means the fact of a physical or legal person's registration as owner of a vessel or an aircraft;(d) "partner country" means:- on arrival, the Member State of construction if the vessel or aircraft is new and has been constructed in the Community. In other cases, it shall mean the Member State where the natural or legal person transferring the ownership of the vessel or aircraft is established,- on dispatch, the Member State where the natural or legal person to whom the ownership of the vessel or aircraft is transferred is established.Article 371. In a given Member State, statistics on trade between Member States, and transmission of results to the Commission, shall cover:(a) the transfer of ownership of a vessel or aircraft from a natural or legal person established in one Member State to a natural or legal person established in this Member State. This transaction shall be treated as an arrival;(b) the transfer of ownership of a vessel or aircraft from a natural or legal person established in this Member State to a natural or legal person established in another Member State. This transaction shall be treated as a dispatch.If the vessel or aircraft is new the dispatch is recorded in the Member State of construction;(c) the dispatch or arrival of a vessel or aircraft pending or following work under contract.2. The monthly returns on the transactions referred to in paragraph 1(a) and (b), which are transmitted to the Commission by the Member States, shall include the following data:(a) the code corresponding to the subdivision of the product classification referred to in Article 21 of the Basic Regulation;(b) the code of the partner Member State;(c) the quantity, as number of items and in any other supplementary units laid down in the nomenclature, for vessels, and the quantity, in net mass and in supplementary units, for aircraft;(d) the statistical value.CHAPTER 4SHIPS' AND AIRCRAFT'S STORES AND SUPPLIESArticle 38For the purposes of this chapter,- "ships' and aircraft's stores" means the various products for consumption by the crew and passengers of vessels or aircraft,- "ships' and aircraft's supplies" means the products for the operation of the engines, machines and other equipment on vessels or aircraft, such as fuel, oil and lubricants,- "vessels or aircraft from another Member State" for a given Member State, as opposed to a "national" vessel or aircraft, means those vessels or aircraft for which the natural or legal person responsible for their commercial use is established in another Member State.Article 391. In a given Member State, statistics on trade between Member States, and transmission of results to the Commission, shall cover:(a) any delivery of ships' and aircraft's stores and supplies to vessels or aircraft from another Member State, which are stationed in a port or airport of the reporting Member State, provided that they are Community goods or non-Community goods which have been placed under inward processing customs arrangements or under arrangements for processing under customs control. This operation shall be treated as a dispatch;(b) any direct delivery of ships' and aircraft's stores and supplies from another Member State to national vessels or aircraft which are stationed in a port or airport of the reporting Member State. This operation shall be treated as an arrival.2. The monthly returns on the operations referred to in paragraph 1(a), which are transmitted by the Member States to the Commission, shall include the following data:(a) the product code, according to the following simplified coding as a minimum:- 9930 24 00: goods from Chapters 1 to 24 of the Harmonised System,- 9930 27 00: goods from Chapter 27 of the Harmonised System,- 9930 99 00: goods classified elsewhere;(b) the specific country code QR (or 951);(c) the quantity in net mass;(d) the statistical value.CHAPTER 5STAGGERED CONSIGNMENTSArticle 40For the purposes of this chapter, "staggered consignments" mean arrivals or dispatches of components of complete goods in a disassembled state over several reporting periods for commercial or transport-related reasons.Article 41In the monthly returns transmitted to the Commission by the Member States, data on arrivals and dispatches of staggered consignments shall be reported once only, i.e. in the month of arrival or dispatch of the last consignment, with an indication of the full value of the complete assembled good and using the classification code for that good.CHAPTER 6MILITARY GOODSArticle 421. Statistics on the trading of goods between Member States, and transmission of results to the Commission, shall cover dispatches and arrivals of goods intended for military use in compliance with the definition in force in the Member States.2. The monthly returns covering the operations referred to in paragraph 1, which are transmitted to the Commission by the Member States, shall include the following data:(a) the code corresponding to the subdivision of the product classification referred to in Article 21 of the Basic Regulation;(b) the code of the partner Member State;(c) the quantity in net mass and, where appropriate, in supplementary units;(d) the statistical value.3. In the Member States unable to apply the provisions of paragraph 2 owing to military secrecy, appropriate measures shall be taken to ensure that, at a minimum, the statistical value of the dispatches and arrivals of goods intended for military used are included in the monthly returns transmitted to the Commission.CHAPTER 7OFFSHORE INSTALLATIONSArticle 431. For the purposes of this chapter, "offshore installations" means the equipment and devices installed in the high sea in order to search for and exploit mineral resources.2. "Foreign" installations, as opposed to "national" installations, mean those installations for which the natural or legal person responsible for their commercial use is established in another Member State.Article 441. In a given Member State, statistics on trade between Member States, and transmission of results to the Commission, shall cover:(a) the delivery of goods to a national installation, directly from another Member State or from a foreign installation. This operation shall be treated as an arrival;(b) the delivery of goods from a national installation to another Member State or to a foreign installation. This operation shall be treated as a dispatch;(c) the arrival of goods from a foreign installation on the statistical territory of this Member State;(d) the dispatch of goods to a foreign installation from the statistical territory of this Member State.2. The monthly returns covering the operations referred to in paragraph 1, which are transmitted to the Commission by the Member States, shall include the following data:(a) the code corresponding to the subdivision of the product classification referred to in Article 21 of the Basic Regulation.However, without prejudice to the Customs Regulations, if the goods are those referred to in Article 38, the Member States shall have the option of using the simplified codes set out in Article 39(2)(a);(b) the code of the partner Member State.However, without prejudice to the Customs Regulations, in the case of goods coming from or destined for installations, the partner country shall be the country where the natural or legal person responsible for the commercial use of the installation in question is established. Where this information is not available, code QV (or 959) shall be used;(c) the quantity in net mass;(d) the statistical value.CHAPTER 8SPACECRAFTArticle 45For the purposes of this Chapter,(a) "spacecraft" means craft such as satellites which travel in space outside the earth's atmosphere;(b) "ownership of a spacecraft" means the fact of a natural or legal person's registration as owner of a spacecraft.Article 461. Statistics on trade between Member States, and transmission of results to the Commission, shall cover:(a) the dispatch or arrival of a spacecraft pending or following work under contract;(b) the launch into space of a spacecraft which was the subject of a transfer of ownership between two natural or legal persons established in different Member States. This operation is recorded:- as a dispatch in the Member State of construction of the finished spacecraft,- as an arrival in the Member State where the new owner is established;(c) the transfer of ownership of a spacecraft, in orbit, between two natural or legal persons established in different Member States. This operation is recorded:- as a dispatch in the Member State where the former owner is established,- as an arrival in the Member State where the new owner is established.2. The monthly returns on the operations referred to in Article 1(b) and (c), which are transmitted to the Commission by the Member States, shall include the following data:(a) the code corresponding to the subdivision of the product classification referred to in Article 21 of the Basic Regulation;(b) the code of the partner Member State.For the dispatches referred to in paragraph 1(b) and (c), the partner Member State is the country in which the natural or legal person to whom ownership of the spacecraft is transferred is established.For the arrivals referred to in paragraph 1(b), the partner Member State is the country of construction of the finished spacecraft.For the arrivals referred to in paragraph 1(c), the partner Member State is the country where the natural or legal persons transferring ownership of the spacecraft is established;(c) the quantity in net mass and in supplementary units;(d) the statistical value.For the arrivals referred to in paragraph 1(b), the statistical value includes the transport and insurance costs connected with conveyance to the launch base and the space journey.CHAPTER 9OTHER PROVISIONSArticle 47Those Member States wishing to have more detailed information than that resulting from the application of Article 21 of the Basic Regulation may, by way of derogation from that Article, organise the collection of that information, for one or more specific product groups, provided that the party responsible for providing the information is allowed to elect to supply it in accordance with either the Combined Nomenclature or the additional subdivisions.Those Member States exercising that option shall notify the Commission that they are doing so. At the same time, they shall state the reasons for their decision, supply the list of relevant Combined Nomenclature subheadings and describe the collection method they are using.TITLE IIIFINAL PROVISIONSArticle 48The Member States shall forward to the Commission (Eurostat) the monthly results of their statistics on trade between the Member States, compiled in accordance with the Basic Regulation, no later than:- eight weeks after the end of the reference month in the case of the total values, broken down by the Member State of destination on dispatch and the Member State of consignment on arrival,- 10 weeks after the end of the reference month in the case of detailed results which present all the data referred to in Article 23(1) of the Basic Regulation.Article 491. Regulation (EEC) No 3046/92, with the exception of Article 22, and the regulations amending it(14), Regulation (EEC) No 2256/92 and Regulations (EC) No 1125/94 and No 2820/94 are repealed effective from 1 January 2001.2. References to the repealed Regulations shall be deemed to refer to this Regulation and read according to the correspondence table in Annex V.Article 50This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 September 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 316, 16.11.1991, p. 1.(2) OJ L 187, 26.7.2000, p. 1.(3) OJ L 307, 23.10.1992, p. 27.(4) OJ L 318, 27.11.1998, p. 22.(5) OJ L 219, 4.8.1992, p. 40.(6) OJ L 124, 18.5.1994, p. 1.(7) OJ L 299, 22.11.1994, p. 1.(8) OJ L 76, 23.3.1992, p. 1.(9) OJ L 145, 13.6.1977, p. 1.(10) OJ L 118, 25.5.1995, p. 12.(11) OJ L 48, 19.2.1998, p. 6.(12) OJ L 364, 12.12.1992, p. 32.(13) OJ L 256, 7.9.1987, p. 1.(14) Commission Regulations (EC) No 2385/96 (OJ L 326, 17.12.1996, p. 10), (EC) No 860/97 (OJ L 123, 15.5.1997, p. 12), (EC) No 1894/98 (OJ L 245, 4.9.1998, p. 36) and (EC) No 2535/98.ANNEX IList of exemptions referred to in Article 21Data shall not be required for the following goods:(a) means of payment which are legal tender, and securities;(b) monetary gold;(c) emergency aid for disaster areas;(d) because of the diplomatic or similar nature of their intended use:1. goods benefiting from diplomatic and consular or similar immunity;2. gifts to a head of state or to members of a government or parliament;3. items being circulated within the framework of administrative mutual aid;(e) provided that the trade is temporary:1. goods intended for fairs and exhibitions;2. theatrical scenery;3. merry-go-rounds and other fairgrounds attractions;4. professional equipment within the meaning of the International Convention of 8 June 1968;5. cinematographic films;6. apparatus and equipment for experimental purposes;7. animals for show, breeding, racing, etc.;8. commercial samples;9. means of transport, containers and equipment connected with transport;10. goods for the repair of the means of transport, containers and related transport equipment and parts replaced during the repairs;11. packaging;12. goods on hire;13. plant and equipment for civil engineering works;14. goods destined for examination, analysis or test purposes;(f) provided that they are not the subject of a commercial transaction:1. decorations, honorary distinctions and prizes, commemorative badges and medals;2. travel equipment, provisions and other items, including sports equipment, intended for personal use or consumption which accompany, precede or follow the traveller;3. bridal outfits, items involved in moving house, or heirlooms;4. coffins, funerary urns, ornamental funerary articles and items for the upkeep of graves and funeral monuments;5. printed advertising material, instructions for use, price lists and other advertising items;6. goods which have become unusable, or which cannot be used for industrial purposes;7. ballast;8. postage stamps;9. pharmaceutical products used at international sporting events;(g) products used as part of exceptional common measures for the protection of persons or of the environment;(h) goods which are the subject of non-commercial traffic between persons resident in the adjacent zone of the Member States (frontier traffic); products obtained by agricultural producers on properties located outside, but adjacent to, the statistical territory within which they have their principal undertaking;(i) goods leaving a given statistical territory to return after crossing a foreign territory, either directly, or with halts inherent in the transport;(j) goods dispatched to national armed forces stationed outside the statistical territory as well as goods received from another Member State which had been conveyed outside the statistical territory by the national armed forces, as well as goods acquired or disposed of on the statistical territory of a Member State by the armed forces of another Member State which are stationed there;(k) goods used as carriers of information such as floppy disks, computer tapes, films, plans, audio and videotapes, CD-ROMs which are traded in order to provide information, where developed to order for a particular client or where they are not the subject of a commercial transaction, as well as goods which complement a previous delivery, e.g. an update, and for which the consignee is not invoiced;(l) satellite launchers,- on dispatch and on arrival pending launching into space,- at the time of launching into space.ANNEX IIList of Combined Nomenclature subheadings referred to in point (a) of Article 230105 11 110105 11 190105 11 910105 11 990105 12 000105 19 200105 19 900407 00 112202 10 002202 90 102202 90 912202 90 952202 90 992203 00 012203 00 092203 00 102204 10 112204 10 192204 10 912204 10 992204 21 102204 21 112204 21 122204 21 132204 21 172204 21 182204 21 192204 21 222204 21 242204 21 262204 21 272204 21 282204 21 322204 21 342204 21 362204 21 372204 21 382204 21 422204 21 432204 21 442204 21 462204 21 472204 21 482204 21 622204 21 662204 21 672204 21 682204 21 692204 21 712204 21 742204 21 762204 21 772204 21 782204 21 792204 21 802204 21 812204 21 822204 21 832204 21 842204 21 872204 21 882204 21 892204 21 912204 21 922204 21 932204 21 942204 21 952204 21 962204 21 972204 21 982204 21 992204 29 102204 29 122204 29 132204 29 172204 29 182204 29 422204 29 432204 29 442204 29 462204 29 472204 29 482204 29 582204 29 622204 29 642204 29 652204 29 712204 29 722204 29 752204 29 812204 29 822204 29 832204 29 842204 29 872204 29 882204 29 892204 29 912204 29 922204 29 932204 29 942204 29 952204 29 962204 29 972204 29 982204 29 992205 10 102205 10 902205 90 102205 90 902206 00 102206 00 312206 00 392206 00 512206 00 592206 00 812207 10 002207 20 002209 00 992716 00 003702 51 003702 53 003702 54 103702 54 905701 10 105701 10 915701 10 935701 10 995701 90 105701 90 905702 20 005702 31 005702 32 005702 39 105702 39 905702 41 005702 42 005702 49 105702 49 905702 51 005702 52 005702 59 005702 91 005702 92 005702 99 005703 10 005703 20 115703 20 195703 20 915703 20 995703 30 115703 30 195703 30 515703 30 595703 30 915703 30 995703 90 005704 10 005704 90 005705 00 105705 00 305705 00 906101 10 106101 10 906101 20 106101 20 906101 30 106101 30 906101 90 106101 90 906102 10 106102 10 906102 20 106102 20 906102 30 106102 30 906102 90 106102 90 906103 11 006103 12 006103 19 006103 21 006103 22 006103 23 006103 29 006103 31 006103 32 006103 33 006103 39 006103 41 106103 41 906103 42 106103 42 906103 43 106103 43 906103 49 106103 49 916103 49 996104 11 006104 12 006104 13 006104 19 006104 21 006104 22 006104 23 006104 29 006104 31 006104 32 006104 33 006104 39 006104 41 006104 42 006104 43 006104 44 006104 49 006104 51 006104 52 006104 53 006104 59 006104 61 106104 61 906104 62 106104 62 906104 63 106104 63 906104 69 106104 69 916104 69 996105 10 006105 20 106105 20 906105 90 106105 90 906106 10 006106 20 006106 90 106106 90 306106 90 506106 90 906107 11 006107 12 006107 19 006107 21 006107 22 006107 29 006107 91 106107 91 906107 92 006107 99 006108 11 006108 19 006108 21 006108 22 006108 29 006108 31 106108 31 906108 32 116108 32 196108 32 906108 39 006108 91 106108 91 906108 92 006108 99 106108 99 906109 10 006109 90 106109 90 306109 90 906110 10 106110 10 316110 10 356110 10 386110 10 916110 10 956110 10 986110 20 106110 20 916110 20 996110 30 916110 30 996110 90 106110 90 906112 11 006112 12 006112 19 006112 31 106112 31 906112 39 106112 39 906112 41 106112 41 906112 49 106112 49 906115 11 006115 12 006115 19 006210 20 006210 30 006211 11 006211 12 006211 20 006211 32 316211 32 416211 32 426211 33 316211 33 416211 33 426211 42 316211 42 416211 42 426211 43 316211 43 416211 43 426212 10 106212 10 906212 20 006212 30 006401 10 106401 10 906401 91 106401 91 906401 92 106401 92 906401 99 106401 99 906402 12 106402 12 906402 19 006402 20 006402 30 006402 91 006402 99 106402 99 316402 99 396402 99 506402 99 916402 99 936402 99 966402 99 986403 12 006403 19 006403 20 006403 30 006403 40 006403 51 116403 51 156403 51 196403 51 916403 51 956403 51 996403 59 116403 59 316403 59 356403 59 396403 59 506403 59 916403 59 956403 59 996403 91 116403 91 136403 91 166403 91 186403 91 916403 91 936403 91 966403 91 986403 99 116403 99 316403 99 336403 99 366403 99 386403 99 506403 99 916403 99 936403 99 966403 99 986404 11 006404 19 106404 19 906404 20 106404 20 906405 10 106405 10 906405 20 106405 20 916405 20 996405 90 106405 90 907101 10 007101 21 007101 22 007103 91 007103 99 007104 10 007104 20 007104 90 007105 10 007105 90 007106 10 007106 91 107106 91 907106 92 207106 92 807108 11 007108 12 007108 13 107108 13 807108 20 007110 11 007110 19 107110 19 807110 21 007110 29 007110 31 007110 39 007110 41 007110 49 007116 10 007116 20 117116 20 197116 20 908504 10 108504 10 918504 10 998504 21 008504 22 108504 22 908504 23 008504 31 108504 31 318504 31 398504 31 908504 32 108504 32 308504 32 908504 33 108504 33 908504 34 008504 40 108504 40 208504 40 508504 40 938504 50 108518 21 908518 22 908518 29 208518 29 808539 10 108539 10 908539 21 308539 21 928539 21 988539 22 108539 29 308539 29 928539 29 988539 31 108539 31 908539 32 108539 32 508539 32 908539 39 008539 41 008539 49 108539 49 308540 11 118540 11 138540 11 158540 11 198540 11 918540 11 998540 12 008540 20 108540 20 808540 40 008540 50 008540 71 008540 72 008540 79 008540 81 008540 89 008542 13 118542 13 138542 13 158542 13 178542 13 208542 13 308542 13 428542 13 458542 13 468542 13 488542 13 498542 13 558542 13 608542 19 408542 19 558542 19 668903 91 108903 91 918903 91 938903 91 998903 92 108903 92 918903 92 998903 99 108903 99 918903 99 999001 30 009001 40 209001 40 419001 40 499001 40 809001 50 209001 50 419001 50 499001 50 809003 11 009003 19 109003 19 309003 19 909006 53 109006 53 909202 10 109202 10 909202 90 109202 90 309202 90 909203 00 909204 10 009204 20 009205 10 009207 90 10ANNEX IIIList of transactions referred to in Article 25(2)>TABLE>ANNEX IVList of delivery terms referred to in Article 28>TABLE>Second sub-box1. place located in the territory of the Member State concerned2. place located in another Member State3. other (place located outside the Community).ANNEX VTable of correspondences between the Articles of this Regulation and the Articles of the repealed regulations>TABLE>